111 Pa. Commw. 534 (1987)
534 A.2d 577
Gerald R. Lamb, Appellant
v.
Zoning Board of Adjustment of the Borough of Ambridge and Donald and Mary Hare, and Borough of Ambridge, Appellees.
No. 5 C.D. 1986.
Commonwealth Court of Pennsylvania.
Submitted on briefs October 5, 1987.
December 10, 1987.
Submitted on briefs October 5, 1987, to Judges MacPHAIL and COLINS, and Senior Judge KALISH, sitting as a panel of three.
John L. Walker, Jr., for appellant.
James D. Amato, for appellee, Zoning Board of Adjustment of the Borough of Ambridge.
William R. Hare, for intervenors, Donald and Mary Hare.
*535 OPINION BY JUDGE MacPHAIL, December 10, 1987:
Gerald R. Lamb (Appellant) filed an application with the Zoning Board of Adjustment of the Borough of Ambridge (Appellee) seeking a special exception to, or variance from, the Borough of Ambridge Zoning Ordinance in order to convert his single family dwelling, located in an "R" residential district, into a personal care boarding home. The application was denied by both Appellee and, after a trial de novo, the Beaver County Court of Common Pleas. Appellant now appeals to this Court.
The issues raised by Appellant before our Court were raised and addressed by the Honorable THOMAS C. MANNIX in his November 25, 1985 opinion to No. 1489 of 1984 in the Beaver County Court of Common Pleas. Where, as here, the trial court has taken additional evidence, our scope of review is limited to a determination of whether the court committed an abuse of discretion or error of law. Saber v. Zoning Hearing Board of the Borough of Roaring Spring, 106 Pa. Commw. 389, 526 A.2d 464 (1987). Applying this limited scope of review to the record before us, we are satisfied that Judge MANNIX carefully considered Appellant's arguments and correctly affirmed the denial of Appellant's application for a special exception or variance, for the reasons set forth in that opinion.
We, accordingly, affirm on Judge MANNIX'S opinion, reported at 44 Beaver Co. Legal Journal 70 (1985).[1]

ORDER
The order of the Beaver County Court of Common Pleas in the above-captioned proceeding is hereby affirmed.
NOTES
[1]  We note that the trial court erroneously indicated that a de novo hearing was held on September 27, 1984, when that hearing was held September 27, 1985.